Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantially” in claim 13 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103

1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 1-4, 6-8 and 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tu et al. (US 6,123,718) and in view of Solar et al. (US 2009/0275920). 

3.	Addressing claim 1, Tu discloses a balloon catheter for use in connection with a guidewire, comprising: 
an elongated, tubular shaft extending in a longitudinal direction, said shaft having a proximal end and a distal end (see Figs. 3 and 6, elements 31 and 65); 
an inflatable balloon supported along the distal end of the shaft, the balloon when inflated including first and second spaced ends and a working surface between the ends (see Figs. 3 and 6; balloon 10 and 45).  
Tu does not disclose at least one wire including at least a radiopaque portion for identifying the location of working surface of the balloon, wherein the at least one wire is at least partially elastic. In the same field of endeavor, Solar discloses at least one wire including at least a radiopaque portion for identifying the location of working surface of the balloon, wherein the at least one wire is at least partially elastic (see Figs. 1-5B and [0045-0046]; element 32, 34, 132, 134, 232 and 234; radiopaque 34, 36; wires are metal that is at least partially elastic; coil 34 is partially elastic). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tu to have at least one wire including at least a radiopaque portion for identifying the location of working surface of the balloon, wherein the at least one wire is at least partially elastic as taught by Solar because this allow for locating the wire in different surface regions of the balloon to provide an area of focused force for cracking or breaking up hard or difficult lesions (see [0047]). 

4.	Addressing claims 2-4, 6-8 and 10-15, Solar discloses:
regarding claim 2, wherein said wire comprises a material having a shape memory for adjusting between a first state and a second state (see Figs. 1-5B and [0045-0046]; wire and coil are metal therefore partial elastic and have a shape memory for adjusting between a first state and a second state).
regarding claim 3, wherein the at least one wire extends generally in the longitudinal direction (see Figs 1-5B and [0045-0046]; 32, 34, 132, 134, 232 and 234). 
regarding claim 4, wherein the radiopaque portion is elongated (see Figs 1-5B and [0045-0046]; 32, 34, 132, 134, 232 and 234).
regarding claim 6, wherein radiopaque portions, preferably in the form of segments or bands, of the wire are provided at the ends of the working surface, optionally with an intermediate portion of the wire extending along the working surface free from added radiopaque material (see Figs, 1-5B; 36 is radiopaque segment or band and section of the wire free from radiopaque material; Solar discloses radiopaque band at the ends of the working surface).
regarding claim 7, a plurality of wires extending generally in the longitudinal direction, at least one of the wires including at least a radiopaque portion for identifying the location of working surface of the balloon (see Figs. 1-5B, wires 48 and 32/34; element 32 has radiopaque for identifying the location of working surface of the balloon). 
regarding claim 8, wherein at least one wire extends along an outer surface of the balloon (see Figs. 1-5B; element 32/34).
regarding claim 10, wherein the at least one wire extends from the first end to the second end of the balloon (see Figs. 1-5B; element 32/34.
regarding claim 11, wherein the radiopaque portion of the at least one wire extends along a portion of the balloon corresponding to the working surface (see Figs. 1-5B; element 32/34).
regarding claim 12, wherein the radiopaque portion of at least one wire extends along other than along the portion of the balloon corresponding to the working surface (see Figs. 1-5B and 9C; elements 32/34 and 232/234; radiopaque extend to the two ends of the balloon).
regarding claim 13, wherein the wires are spaced substantially equidistantly around a circumference of the balloon (see Figs. 1-5B; especially 1A and 1E).
regarding claim 14, wherein the wire includes a compliant or semi-compliant portion and/or the catheter further includes a drug provided on the balloon (see Figs. 1-5B, metal wire is semi-compliant; metal coil wire is semi-compliant; examiner interprets limitation “and/or” as “or” therefore the art is not require to meet limitation “or the catheter further includes a drug provided on the balloon”).
regarding claim 15, wherein at least one end of the at least partially radiopaque wire is attached to a bond connecting the balloon to the shaft (see Figs. 1-5B and [0033]; wire is attach to shaft 12 at proximal end and balloon 24 is attach to shaft 12 at proximal end therefore wire is attached to a bond connecting the balloon to the shaft).

5.	Claims 5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tu et al. (US 6,123,718), in view of Solar et al. (US 2009/0275920) and further in view of Spencer (US 2008/0249464). 

6.	Addressing claims 5 and 9, Tu does not disclose wherein the wire at least partially comprises a polymer and wherein at least one wire extends along an inner surface of the balloon. In the same field of endeavor, Tu discloses wherein the wire at least partially comprises a polymer and wherein at least one wire extends along an inner surface of the balloon (see [0051-0052], [0064] and Figs. 5-10, 42 and 44 are wire extends along an inner surface of the balloon; 42 comprise polymer; 42 and 44 also compliant/semi-compliant, elastic or partially elastic, shape memory as claim in claims 1, 2, 14). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tu to have the wire at least partially comprises a polymer and wherein at least one wire extends along an inner surface of the balloon as taught by Spencer because this provide bias engagement with the balloon (see [0047-0050). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,102,402 (see col. 1-2; drug provided on the balloon).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793